Citation Nr: 1331813	
Decision Date: 10/03/13    Archive Date: 10/07/13

DOCKET NO.  09-18 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable evaluation for allergic rhinitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from August 2001 to November 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from January and April 2008 rating decisions of the Departments of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, and Waco, Texas, respectively.  In January 2008, the RO denied service connection for an anxiety disorder and granted service connection for allergic rhinitis that was assigned an initial non-compensable disability evaluation.  In April 2008, the RO confirmed and continued the non-compensable evaluation for allergic rhinitis.  The Veteran perfected an appeal as to the disability evaluation assigned for allergic rhinitis and denial of his claim for service connection for an anxiety disorder.  Jurisdiction of the Veteran's case is presently with the VA RO in Waco.

The Veteran also filed a timely notice of disagreement with a March 2009 rating decision that, in pertinent part, denied service connection for gastroesophageal reflux disease (GERD) and an eye disorder.  A statement of the case was issued in September 2009, and a supplemental statement of the case as to these claims was issued in November 2009.  The Veteran did not perfect an appeal of the matters and they were not certified for appellate consideration at this time. 

In a July 2011 rating decision, the RO granted service connection for an anxiety disorder and assigned an initial disability evaluation of 10 percent, effective from May 27, 2011.  The RO's action represents a full grant of the benefits sought as to the Veteran's claim for service connection for an anxiety disorder.

In a September 2011 substantive appeal, the Veteran claimed entitlement to an effective date earlier than May 27, 2011 for the grant of service connection for his anxiety disorder.  He requested "retro pay to the earliest effective date of [his] original claim (October 1, 2007)."  In an October 2012 decision, the RO granted an effective date of November 24, 2007, the first day following the end of the Veteran's military service, for the grant of service connection for an anxiety disorder.

In May 2013, the Veteran testified during a hearing at the RO before the undersigned.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an initial compensable disability rating for his service-connected allergic rhinitis.  

During his May 2013 Board hearing, the Veteran reported that his sinus symptoms made him miserable all day long, throughout the year.  See Board hearing transcript at page 3.  His symptoms included breathing difficulty through his nose and chest that increased his anxiety.  Id.  He also had itchy and watery eyes and sneezed frequently.  Id.  The Veteran stated that he recently missed three days of work due to an upper respiratory infection that his physician said was basically allergies.  Id. at 6-7.  He  testified that he believed that his symtoms had worsened in severity since he was last examined by VA in August 2012.  Id. at 3.

The Board is of the opinion that the Veteran should be afforded a new VA examination to determine the current severity and all manifestations of his service-connected allergic rhinitis disability.  VA is obliged to afford a veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability.  VAOPGCPREC 11-95 (1995).  The Veteran is competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Here, the record reflects that the Veteran was last examined by VA in August 2012, and more than one year ago.  

The Board recognizes that the duty to assist includes an examination of the Veteran at times when the disability is in the most prominent condition, such as flare-ups. Ardison v. Brown, 6 Vet. App. 405 (1994); see also, Voerth v. West, 13 Vet. App. 117, 123 (1999) (a new VA examination for flare-ups of short duration would be impractical).  Given the Veteran's recent testimony, to the effect that he was constantly miserable throughout the year, it should not be difficult for VA to schedule him for an examination during an alleged flare-up of allergic rhinitis.  However, his complaints of worsened allergic rhinitis symtoms must be addressed during the remanded VA examination.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that the Board should have ordered a contemporaneous examination of the Veteran because a 23-month-old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal the current state of claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the last examination).

Records regarding the Veteran's treatment at the VA medical center in Temple, Texas, and at the VA Outpatient Clinic (VAOPC) in Cedar Park, Texas, dated since October 2012, should also be obtained.

Also, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (court) held that a total rating based upon individual unemployability due to service-connected disabilities (TDIU) claim is part of an increased rating claim when such claim is raised by the record.  In this case, the issue is raised by the record.  As noted above, during his May 2013 Board hearing, the Veteran reported that his service-connected allergic rhinitis disability affected his ability to work.  To date, this issue has not been considered by VA and it is referred to the RO for appropriate action. 

Accordingly, the case is REMANDED for the following action:

1. Obtain all medical records regarding the Veteran's treatment at the VAMC in Temple and the VAOPC in Cedar Park, for the period from October 2012 to the present, and from any additional VA and non-VA medical provider identified by him.

If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(e) (2013). 

2. After completing the development requested above, schedule the Veteran for VA examination by an ear, nose, and throat (ENT) physician to determine the current severity and all manifestations of his service-connected allergic rhinitis.  The claims file should be provided to the examiner prior to the examination.  All indicated tests and studies should be conducted and all clinical findings reported in detail.  The VA physician-examiner should address the following:

a.  whether the Veteran's upper respiratory tract diagnoses, to specifically include rhinosinusitis and sinusitis, should be deemed as a component of the service-connected rhinitis?  

b. To the extent feasible, identify all symptoms that are not associated with the Veteran's service-connected allergic rhinitis disability. 

c. whether the Veteran's service-connected allergic rhinitis disability is manifested by nasal polyps and/or does it result in a greater-than-50 percent obstruction of both nasal passages or complete obstruction on one side.

d. whether the Veteran's service-connected allergic rhinitis disability is associated with any type of granulomatous infection.

e. If sinusitis or rhinosinuisitis is deemed a component of the service-connected disability, then stated whether such are productive of any incapacitating episodes requiring prolonged (i.e., at least 4-6 weeks) antibiotic treatment, and note the frequency and duration of such episodes.  (For VA purposes, an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.)  Is the Veteran's service-connected disability productive of any non-incapacitating episodes characterized by headaches, pain, and purulent discharge or crusting, and note the frequency and duration of such episodes? 

f. All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3. Thereafter, readjudicate the Veteran's claim for an initial compensable rating for allergic rhinitis, and adjudicate the matter of entitlement to a TDIU (see Rice v. Shinseki, supra) in light of any evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Following this, the case should be returned to the Board as appropriate

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2013).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


